El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La regla 42 de este tribunal prescribe que el alegato del apelante contendrá una relación fiel y concisa de la causa tal como conste en los autos. Esto no quiere decir, como a me-nudo sucede, que el apelante deba repetir las alegaciones for-muladas en los alegatos y hacer una exposición de la prueba documental y testifical introducida por las partes. Esta rela-ción fiel y concisa pondrá a la corte en condiciones de cono-cer los determinados errores que se aleguen y no todas aque-llas cuestiones sobre las cuales hayan ofrecido prueba las partes y de cuya veracidad no existe discusión alguna. En este caso ninguno de los abogados de las partes ha hecho un resumen de los hechos, habiéndose limitado solamente a relacionar las alegaciones y la prueba. Trataremos de hacer lo que no han hecho los abogados.
La demandante es una corporación organizada de acuerdo con las leyes de Connecticut. En Io. de noviembre de 1905, el G-obernador de Puerto Rico aprobó una franquicia con-cedida a dicha compañía por el Consejo Ejecutivo que tam-bién fué aprobada por el Presidente de los Estados Unidos en 11 de diciembre de 1905, de conformidad con las disposi-*255ciones de la Ley Orgánica. La expresada franquicia auto-rizaba a la compañía para construir una línea de ferrocarril desde Mameyes a Naguabo con un ramal especial basta la playa de Fajardo. En el párrafo segundo de la mencionada franquicia se dispuso que la compañía estaría obligada a pre-sentar al Comisionado del Interior para la aprobación del Consejo Ejecutivo, un trazado correcto de la línea de dicbo ferrocarril. Las verdaderas palabras de la franquicia tra-ducida del inglés, son las siguientes:
“La concesionaria presentará al Comisionado del Interior para la aprobación del Consejo Ejecutivo, un trazado correcto de la ruta del predicho ferrocarril, dentro de un tiempo razonable desde la fecha de la aceptación de esta ordenanza por la concesionaria, según lo que más adelante se dispone en la presente; y todos los planos de super-eonstrucción, vías, desvíos, alcantarillas, puentes y terraplenes, se presentarán al Comisionado del Interior por quien deberán ser apro-bados antes de proceder a la obra de construcción. Las obras que ya estén terminadas por la concesionaria en terrenos adquiridos por ella, o para su beneficio, con anterioridad a la aceptación de esta orde-nanza, podrán ser aceptadas y aprobadas por el Comisionado del Interior. ’ ’
También se disponía en la franquicia que la corporación quedaría obligada a concluir toda la construcción de la vía dentro de los tres años después de haber sido aceptada la franquicia por la compañía, aceptación que tuvo lugar el día 12 de diciembre de 1905. En 1909 se concedió una prórroga del término especificado en la franquicia, y luego otra en 1910, habiendo sido aprobadas las dos por el Gobernador tal como fueron presentadas. Según los términos de la última prórroga la línea debía quedar concluida el día 9 de septiem-bre de 1910. Sin embargo,' en la prórroga concedida en 1909 existía una cláusula en la que se disponía que el Consejo Ejecutivo podría conceder otra prórroga razonable con el fin de que la compañía pudiera dejar ultimados los procedi-mientos de expropiación forzosa. Pasó el día 9 de septiem-bre de 1910, sin estar terminada la línea completamente pero *256el Comité de Franquicias del Consejo Ejecutivo informó al Consejo qne de acuerdo con los términos en que aparecía redactada la prórroga de 1909, eran éstos bastante amplios y podía el Consejo de conformidad con ellos dar más tiempo a la compañía para terminar los procedimientos de expropia-ción forzosa. La franquicia de 1910 no contenía disposición alguna que privara al Consejo Ejecutivo de la facultad de prorrogar el término- para los fines de la expropiación for-zosa como lo disponía la prórroga de 1909, habiendo con-cedido en sn consecuencia el Consejo Ejecutivo más tiempo a la compañía.
Procediendo de acuerdo con la primera franquicia pre-sentó la compañía su plano de la línea al Comisionado del Interior que fué aprobado por éste en 27 de noviembre de 1905. Al tratar la compañía de construir su línea creyó nece-sario debido a las curvas y declives, y procediendo de con-formidad con los informes de sus peritos, cambiar una parte de su ruta que estaba comprendida entre Ceiba y Naguabo, sometiendo al efecto un plano al Comisionado del Interior.
No aparece en los.autos el mismo plano o diseño según quedó modificado, no obstante haber sido presentado como prueba y certificado por el Comisionado del Interior. Apa-rece' una certificación de una memoria que sometió la com-pañía al Comisionado en la que se describía el cambio hecho, la cual fué admitida como prueba. De la prueba re-sultó que el cambio de plano fué aprobado por el Comité de Franquicias del Consejo Ejecutivo el día 4 de agosto de 1910, de cuyo Comité era Presidente el Comisionado, ha-biendo sido aprobado también por el Consejo Ejecutivo.
La parcela de terreno de Miguel Zalduondo Yeve, o sea el apelante, era una de las porciones por las que ha de pasar el referido ferrocarril, como se indica en su plano enmen-dado, si bien dicho terreno no aparecía en el plano original que fué aprobado por el Comisionado del Interior en 1905. Después que había resuelto la compañía que era necesario el cambio de plano y fijado su ruta, pero antes de haber sido *257aprobado el referido plano por'las autoridades, dicba com-ida se dirigió a todos los propietarios por cnyas fincas se proponía pasar, explicándoles por donde intentaba atravesar sn línea a lo qne no se opusieroh dichos propietarios. Entre los referidos propietarios se encontraba el cansante del de-mandado de apellido Vaamonde. El expresado Vaamonde tampoco se opuso a qne la compañía pasara la línea por sn finca. Dicha propiedad fné vendida a Zalduondo Veve en 28 de septiembre de 1909. La memoria acerca de dicho cam-bio de plano del ramal ferroviario lleva fecha de mayo 12, 1910.
En 7 de mayo de 1910, y por consiguiente con anteriori-dad a la aprobación del cambio de ruta por las autoridades, la compañía apelada dirigió una carta al Sr. Zalduondo ofre-ciéndole comprar a razón de $100 por cada cuerda por sn 23/100 de cuerda de terreno y también a razón de $100 por cnerda por daños y perjuicios. En contestación a esta propo-sición, escribió Zalduondo la siguiente carta a la compañía:
“Fajardo, mayo 10 de 1910. A la Fajardo Development Co., Fajardo. Señores: Según carta de 7 de este mes que recibí ayer, suscrita por sus abogados G-arvan & Armstrong, se me notifica que procediendo de acuerdo con instrucciones de Vds., si dentro de diez días yo no be aceptado sus proposiciones por una parcela de tierra de mi finca de Ceiba, ellos pondrán en práctica contra mí procedi-mientos de expropiación forzosa.
“Tal carta me ba extrañado sobremanera porque Vds. tienen moti-vos sobrados para conocerme 'y saber que el que suscribe no es hombre de hablar dos cosas distintas por un mismo negocio. Mi última pala-bra sobre este asunto fué pronunciada a su manager, el Señor Alvarez Torres y a su abogado Don Luis Muñoz Morales desde hace tiempo.
“Además, esta compañía sabe muy bien que yo no soy hombre que cedo a la presión de ninguna amenaza sino que muy al contrario acos-tumbro rechazarlas de plano vengan de donde vinieren, preparándome para contestar a ellas en la forma que proceda.
“El objeto esencial de mi carta es evitarles la pérdida de tiempo que representaría para Vds. esos diez días del plazo que me dan para consumar la amenaza y decirles al mismo tiempo que están Vds. en un error al creer que pueden expropiarme, pues sólo procede la expro-*258piación cuando la 'necesidad de pasar por la tierra puede justificarse, y yo probaré hasta la evidencia que Yds. no tienen necesidad de pasar por mi finca en cuestión sino una intención marcada de perjudicarme en mi intereses creyendo que una franquicia es bastante bandera para cobijar tamaña pretensión.
“La ley está por encima de todo, y como siempre, yo estoy resuelto a hacer que Yds. y todos los que contraten o tengan negocios conmigo sean competidos a su cumplimiento.
“A la expropiación, pues, sin pérdida de tiempo, y que resulte lo que al derecho de cada cual corresponda.”
Durante el juicio el demandado se opuso a la admisión de esta correspondencia por el fundamento de que en la fecha en que se escribieron las referidas' cartas no se había 1 lecho declaración alguna de utilidad pública.
1 La compañía apelada acudió al Consejo Ejecutivo para instar los procedimientos de expropiación contra la propie-dad del Sr. Zalduondo Yeve. Se notificó a éste último que. compareciera ante el Consejo- Ejecutivo, donde se le dirigió al Comité de Franquicias que oyó sus objeciones. Én 25 de agosto de 1910, el Consejo Ejecutivo declaró de utilidad pública el terreno del Sr. Zalduondo Yeve. En Io. de octubre de 1910, se inició esta acción de expropiación forzosa de dicho terreno. Después de los procedimientos preliminares quedó trabada la controversia entre las partes y celebrado el juicio dictó la corte sentencia a favor de la compañía demandante, contra cuya sentencia interpuso apelación el demandado, ale-gando al efecto cuatro fundamentos de error:
(a) El primer señalamiento de error alegado es que la corte cometió error al no desestimar la demanda habiéndose probado que la finca que trataba de expropiarse no había sido comprendida en el plano original. Conviene tener pre-sente en cuanto a este particular, el hecho de no constar en los autos la copia del plano original ni la del enmendado. La memoria de la compañía demandante en lo que hace refe-rencia a los cambios está incluida en la exposición, pero el apelante nada ha dicho sobre el alcance de dicho cambio, no pudiendo tampoco este tribunal determinar sin la ayuda de *259peritos o por alguna otra prueba a qué se refieren las cifras y palabras contenidas en la memoria. Tendremos que supo-ner que dicha memoria fné debidamente aprobada por el Comisionado del Interior como también qne los cambios fue-ron en la línea general del trazado como lo indica la misma memoria. La prueba tiende a establecer que dichos cambios eran necesarios. En la franquicia original se disponía que el plano se sometería al Comisionado del Interior para la aprobación del Consejo Ejecutivo y que “todos los planos ■de superconstrueción, Yías, desvíos * * * puentes y te-rraplenes para la construcción general del ferrocarril se pre-sentarán al Comisionado del Interior, por quien podrán ser aprobados antes de proceder a la obra de construcción. ’ ’ Aun cuando fuera esencial el cambio de plano, el apelante no ha sometido a la consideración de esta corte nada de aonde resulte que las mismas autoridades que aprobaron el plano de conformidad con la franquicia no podían prestar su consentimiento y dar validez al cambio de referencia. Se-gún la franquicia las personas que habían de determinar la ruta no eran el Gobernador ni el Presidente, sino el Comi-sionado y el Consejo Ejecutivo. Estos últimos eran nece-sariamente las partes contratantes de un lado y la compañía del otro. Los términos del contrato pueden ser modificados por el consentimiento mutuo de dichas partes. El consen-timiento del Comisionado se presume necesariamente de la omisión de incluir el mapa en el cuál se vería dicha apro-bación y de la admisión hecha al parecer por el apelante de este hecho al no oponerse al mismo y no hacer ninguna ale-gación acerca de él ante este tribunal.
Las palabras de la franquicia arriba citadas parecen dar además al Comisionado una facultad algo amplia. No se ha probado.que se haya causado perjuicio alguno al público por-que el plano hubiera quedado ultimado finalmente en el año 1910 y no en 1905.
(6) El segundo error que ha sido alegado se funda en que la corte no resolvió que la franquicia había sido anulada, *260y por tanto, que la compañía no tenía derecho a expropiar. La razón principal de esta alegación es qne la compañía no terminó la obra para el día 9 de septiembre de 1910, como se disponía en la prórroga qne se le concedió en dicbo año. El Comité de Franqnicias del Consejo Ejecutivo fné de pare-cer de qne las palabras contenidas en la prórroga de 1909 dando facultades al Consejo Ejecutivo para conceder más tiempo a la compañía para los procedimientos de expropia-ción eran suficientemente amplias para dejar en suspenso la terminación de aquella parte de la obra en la que estaban comprendidos los procedimientos de expropiación. Somos de la misma opinión. Cualquier otra interpretación nos lle-varía al absurdo de que un propietario que muestre oposi-ción puede anular una franquicia por el becbo de negarse a entregar su terreno. Y creemos que a igual conclusión se llega aun cuando no se mencione de modo terminante la facultad de prorrogar el término contenida en la franquicia de 1909.
Convenimos además con el apelado en que por lo general la cuestión referente a si la corporación ba perdido su dere-cho a determinada franquicia solamente podrá ser conside-rada por el Estado mediante un procedimiento adecuado ini-ciado con tal fin, y cita la obra de Joyce sobre Franquicias, páginas 869 y 875, y varios casos de California. La regla es que únicamente el cedente o sus causahabientes podrán aprovecharse del incumplimiento de una condición subsi-guiente en lo que respecta a un derecho o privilegio que baya sido concedido. Schulenberg v. Harriman, 21 Wall., 44; United States v. Northern Pacific Ry. Co., 177 U. S., 440; Van Wyck v. Knevals, 106 U. S., 369; Atlantic and Pacific R. R. Co. v. Mingus, 165 U. S., 433; Kerfoot v. Farmers’ and Merchants’ Ranh, 218 U. S., 287. Y que la anulación deberá ser declarada judicialmente lo mismo en el caso de una compañía de ferrocarril que no termina la obra a su debido tiempo, como aparece además expresado en el caso de Utah N. and C. R. Co. v. Utah and C. Ry. Co., 110 Fed., *261889; In the matter of New York Elevated R. R. Co., 17 N. Y., 337, 338; Toledo and Ann Arbor R. R. Co. v. Johnson, 49 Mich., 148, 151. La franquicia constituye nn contrato entre las partes enya validez deberá resolverse en una acción entre el Estado y las partes a no ser que se disponga otra cosa en dicha franquicia. Thompson sobre Corporaciones, párrafo 5337; Riggs v. Cape Cod Ship Canal Co., 137 Mass., 71. Iguales razonamientos pueden verse en el caso de Compañía Azucarera v. El Registrador, 19 D. P. R., 156, y casos cita-dos en el mismo. La misma regla se observa cuando la fran-quicia se concede en el Estado del domicilio o en otra juris-dicción. Bank of Augusta v. Earle, 13 Pet., 599; Spring Valley Water Works v. Schottler, 62 Cal., 69, en cuyo caso se ve también la naturaleza de una franquicia.
(c) También se alega como error que la compañía no hizo ofrecimiento de pago al demandado y apelante después de la declaración de utilidad pública, en la forma en que lo exige el estatuto. Leyes de 1908, página 98. En contestación a esta alegación el apelado en primer lugar sostiene que esta cuestión no fué promovida ante la corte inferior. Se alega en-la demanda que el demandante estaba dispuesto a pagar y ofreció pagar al demandado la debida compensación por el terreno incluyendo su valor y los daños y perjuicios que pudiera sufrir el demandado con motivo de la expropiación, y que dicho demandado se negó a aceptar la proposición. Debemos interpretar estas palabras como que con ellas se trató de cumplir con el estatuto, pues de no ser así la de-manda no determinaría una causa de acción. En los casos cié expropiación forzosa en que es requisito indispensable que se haga el ofrecimiento de pago al propietario del terreno para que la acción prospere, deberá alegarse en la demanda la oferta. 15 Cye., 635. El párrafo de la demanda en que se hacía referencia a dicha oferta fué negado de modo espe-cífico en la contestación y como hemos visto que el deman-dado se opuso a la admisión de la correspondencia donde constaba la oferta, debemos declarar que la cuestión fué *262planteada debidamente en la corte inferior. El apelado.alega además que no existe nada absolutamente en el estatuto que determine la fecha en que debe hacerse el ofrecimiento. Las palabras del estatuto son como siguen:
‘ ‘ Sección 4. — Hecha la declaración de utilidad pública de una obra, si los dueños de la propiedad que haya de ser expropiada no se avi-niesen por cualquier motivo a consentir la expropiación o expropia-ciones, que aquélla requiera, determinará ello una causa de1 acción en favor del que haya de realizar dicha obra, y podrá ejercitarla contra los mencionados propietarios * '* *. ’ ’
Entendemos que la verdadera intención del estatuto arriba citado es que la oferta de pago. debe hacerse y que el momento de hacerla es después de la declaración de uti-lidad pública, disponiéndose en el mismo párrafo que se in-serte en la demanda una copia de la declaración de utilidad pública.
Alega además la apelada que la declaración de utilidad pública se hizo en la primitiva franquicia y por tanto no era necesario hacer otra declaración antes de que se hiciera la oferta que exige el estatuto. La franquicia es en efecto una declaración de utilidad pública pero si en ella se pres-cinde de la necesidad de hacer otra declaración de utilidad pública específica para determinada propiedad, no tenemos que resolver sobre esto debido a la naturaleza especial de los hechos que consideramos. La apelada hizo su oferta a Zalduondo en 7 de mayo de 1910. Es cierto que en esa fecha solamente se había presentado al Comisionado el plano original de la línea, o sea el que fué aprobado en noviembre de 1905. El cambio de plano en el cual se comprendía el terreno del demandado fué sometido en mayo 12, 1910, o sea pocos días después. Sin embargo, dado el hecho de la falta de oposición del causante del demandado; considerada la acti-tud resuelta y hostil de dicho demandado creemos que éste está impedido de promover la cuestión de falta de consenti-miento entre él y la compañía. Gran parte del contenido de *263su carta podría quizás considerarse como una mera afirma-ción hecha por él de que no existe necesidad de atravesar su finca. Pero sus últimas palabras son de distinta natura-]eza y pudieron fácilmente haber inducido a la compañía a creer que el demandado se opondría de cualquier modo a la expropiación. La carta revela que el demandado y la com-pañía por lo menos habían celebrado otra entrevista en la que se había mantenido igual actitud. Debemos .también in-sistir en el hecho de la anterior notificación a Yaamonde sin haber mostrado oposición.
(d) El cuarto señalamiento de error alegado por el ape-lante es que la declaración de utilidad pública era nula. Sos-tiene que no se le oyó debidamente en.el Consejo Ejecutivo. Se le notificó que compareciera ante el Consejo Ejecutivo donde se le dirigió al Comité de Franquicias que le oyó debida-mente las razones que expuso.' No existe nada que sepamos que se oponga a esta práctica legislativa y la única cuestión que consideramos es si tuvo o nó el demandado la. debida opor-tunidad de áer oído, la que creemos que se le dió. No'tiene ninguna importancia el argumento de que el informe no fuera firmado por un quorum del Consejo Ejecutivo y sí solamente por cinco miembros. Estos cinco miembros formaban todo el Comité de Franquicias y estamos seguros que informaron al Consejo Ejecutivo, de donde procedía la declaración' de utilidad pública, y era válido.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aklrey.